DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 12/15/2021.  Claims 1-10, 12, 18-19, and 21, of which claim 1 is independent, were pending in this application and have been considered below.

Claim objections are withdrawn in view of the amendment.

Response to Arguments
 Applicant’s arguments filed 12/15/2021 (see Remarks, page 5) with respect to claims 1-10, 12, 18-19, and 21  have been fully considered and are persuasive.  The objection of claims has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 have been considered and made of record by the examiner.

Allowable Subject Matter
Claims 1-10, 12, 18-19, and 21 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Tran et al. and Hanis et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “integrating records pertaining to an RFID inlay in the label into a blockchain ledger; inputting a physical location of the RFID label into the blockchain ledger; encoding information into the blockchain ledger comprising information pertaining to the accuracy of the RFID label; applying a time stamp to the blockchain ledger once a product is assigned with the RFID label”, in combination with “combining the blockchain ledger with a second blockchain ledger”, as recited in claim 1. The respective dependent claims 2-10, 12, 18-19, and 21  are allowable for the same reason.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Nader Bolourchi/
Primary Examiner, Art Unit 2631